El Juez Pbesideute Señob del Tobo,
emitió la opinión del tribunal.
El 10 de abril de 1928 comparecieron ante notario público José Alsina, José Martínez Llonín y José Monzón, y otor-garon la escritura número 16 por virtud de la cual el pri-mero vendió al segundo cierta finca de ochenta cuerdas si-tuada en el barrio de Cupey de la jurisdicción de Río Pie-dras. En la escritura se hizo constar que sobre dicha finca pesaba una hipoteca de $3,500 a favor del Federal Land Bank of Baltimore, Porto Rico Branch, hallándose además afecta a un embargo por $550.00 a favor de Pedro Orea-dlas, a otro embargo por $253.50 a favor de Juan .Suárez, a un arrendamiento sobre diez y ocho cuerdas a favor de Agustín Dávila y al aviso de la demanda presentada por Pedro Orcasitas contra José Monzón y José Alsina sobre nulidad de la venta de la propia finca por Monzón a Alsina. El otro compareciente José Monzón otorgó lo que sigue, que fué aceptado por las partes:
“ Cuarto. — El señor José Monzón manifiesta que, estando enterado del pleito sobre nulidad de la venta que él hiciera al señor José Al-*458sina, según se ha referido en el hecho segundo de esta escritura, y del fallo de la Corte de Distrito de San Juan declarando con lugar dicha demanda de nulidad, desea, por medio de esta escritura, con-firmar la venta que hiciera al señor José Alsina, ratificar ésta que hace el señor Alsina al señor Martínez Llonín, y, además, vender al señor Martínez Llonín, desde este momento, dicha finca descrita en esta escritura, renunciando todos sus derechos y acciones sobre la misma a favor del señor Martínez Llonín, actuales y futuros, tal como resulta de cualquier pleito pendiente, todo por el precio de seis mil dólares.”
La escritura se presentó en el registro y se inscribió sin dificultad el 22 de mayo de 1928, en cuanto a la venta de Alsina a Martínez Llonín.
El 11 de abril de 1928, también por escritura - pública, Martínez Llonín vendió la finca adquirida a Antonio Vázquez Bruno, inscribiéndose de igual modo esta nueva transferen-cia en el registro.
Así las cosas, la sentencia declarando nula la venta de Monzón a Alsina quedó firme por haberse desestimado la apelación contra ella establecida. Libróse el oportuno man-damiento y el registrador no sólo canceló la inscripción a favor de Alsina si que también las inscripciones a favor de Martínez Llonín y Vázquez Bruno.
Entonces Martínez Llonín y Vázquez Bruno presentaron de nuevo en el registro las escrituras de 10 y 11 de abril de 1928, pidiendo al registrador “que, o rectificándose el asiento de cancelación hecho en la inscripción undécima de dicha finca, o haciéndose una nueva inscripción a virtud de los títulos que se acompañan y haciéndose las inscripciones pre-vias que fueren procedentes con arreglo a la ley, se inscriba por ese registro, o se deje subsistente la inscripción undé-cima a favor del compareciente Antonio Vázquez Bruno, de la finca No. 951, * * * ”
El registrador negó lo solicitado por una serie de moti-vos que consignó al pie de ambas escrituras. No conformes los interesados acudieron ante este tribunal en súplica de *459que se ordenen nuevas inscripciones a sn favor, sujetas a los embargos y anotaciones existentes en el registro.
Las notas del registrador son demasiado largas para ser transcritas. Cita muchas resoluciones de la Dirección General de los Registros e insiste repetidamente en que no puede calificarse ni inscribirse más de una vez un mismo documento, con excepción de los bien conocidos casos que expresa.
Estamos enteramente conformes en que las inscripciones a favor de Alsina, de Martínez Llonín y de Vázquez Bruno fueron debidamente canceladas y en que por tanto no pue-den revivirse. Si nada adquirió Alsina de Monzón nada pudo trasmitir a Martínez Llonín ni éste a Vázquez. Los propios recurrentes no insisten en este aspecto del problema.
La cuestión a estudiar y a resolver es si proceden las nuevas inscripciones a virtud de los mismos documentos.
Todo depende del alcance que se dé a lo contratado por José Monzón en la escritura de abril 16, 1928.
No hay duda alguna que la pendencia del pleito de nuli-dad no impedía la venta de la finca. Se vendía y se com-praba sujeto a las resultas del pleito. Eso es todo.
La nulidad de la venta de Monzón a Alsina se pidió y obtuvo sobre la base de que fué hecha en fraude de acreedo-res. El crédito del demandante consta anotado en el regis-tro. El demandante no reconocía como dueño a Alsina sino a Monzón y la corte le dió la razón. Si ello es así, los de-rechos adquiridos por Martínez Llonín y Vázquez Bruno de Alsina fueron los 'que cayeron por su base a virtud de la sentencia de nulidad, pero no los que pudieron adquirir de Monzón.
Eliminando de la cláusula 4a. transcrita lo referente a la confirmación y ratificación de la venta a Alsina, queda la venta directa del propio Monzón a Martínez Llonín. ¿Por qué no darle efecto a esa parte del contrato? .
El contrato fué calificado e inscrito solamente en cuanto a la venta de Alsina a Martínez Llonín. Ahora se presenta para que se califique e inscriba en cuanto a la venta de *460Monzón a Martínez Llonín. La* otra escritura sigue la suerte de la primera.
Como la sentencia de nulidad queda acatada, como los derechos del acreedor o acreedores quedan perfectamente ga-rantidos y como debe tenderse a dar vida a los contratos, creemos que la nota debe ser revocada y ordenarse al regis-trador que proceda a calificar los documentos en el sentido indicado y a inscribirlos en el caso de que no advierta algún, defecto fundamental que lo impida.